Citation Nr: 1647969	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  12-00 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for heart disease, status post stent and pacemaker placement.

2.  Entitlement to service connection for a heart disorder, status post stent and pacemaker placement. 


REPRESENTATION

Veteran represented by:	Amy Rossabi, Attorney


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1962 to March 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.  The Virtual VA folder contains VA treatment records which encompass treatment received from April 2015 to April 2016 and a VA examination report dated in July 2015 for heart conditions, including ischemic and non-ischemic heart disease, arrhythmias, valvular disease and cardiac surgery.  Other documents in Virtual VA are either duplicative of the records in VBMS or not pertinent to the present appeal.

The issue of entitlement to service connection for a heart disorder, status post stent and pacemaker placement is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a May 2008 rating decision, VA denied the Veteran's claim for service connection for heart disease, status post stent and pacemaker placement.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal or submit new and material evidence within one year of the decision, which became final. 

2.  The evidence received since the May 2008 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for entitlement to service connection for heart disease, status post stent and pacemaker placement. 


CONCLUSIONS OF LAW

1.  The May 2008 rating decision that denied the Veteran's claim of entitlement to service connection for heart disease, status post stent and pacemaker placement is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for heart disease, status post stent and pacemaker placement. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Analysis

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a)

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  The United States Court of Appeals for Veterans Claims has held that new evidence would raise a reasonable possibility of substantiating claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. at 120-21.

The issue of entitlement for service connection for heart disease, status post stent and pacemaker placement, was originally adjudicated in a May 2008 rating decision.  Notification of the denial was mailed to the Veteran in May 2008 and informed him of his appellate rights.  The Veteran did not perfect an appeal, nor did he submit any new and material evidence within one year of the decision and therefore the May 2008 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103.  In May 2009, the Veteran submitted a letter to the RO specifically requesting that his claim be reopened.  The May 2009 letter should be construed as a request to reopen rather than a notice of disagreement, because the letter specifically requests that claim be reopened and the Veteran does not express disagreement with the RO's decisions, but rather asks that the RO review his service treatment records and VA treatment records.  38 C.F.R. § 20.201.

The evidence of record at the time of the May 2008 rating decision included the Veteran's service treatment records and the September 2007 claim.  In his 2007 claim, the Veteran stated that he suffered from heart problems beginning in 1964, had a heart stent implanted in 2005 and had a pacemaker implanted in 2007.  The service treatment records show that the Veteran sought treatment for chest pains during service and was provided with a thorough cardiovascular examination, including an electrocardiogram.  No disease was found during service.  The RO denied the Veteran's claim because there was no evidence that the Veteran had been diagnosed with a heart disorder while in service.  As a result, new and material evidence must relate to an unestablished fact necessary to substantiate the claim, such as an in-service occurrence or a link between the Veteran's service and his current heart disorders.

The evidence submitted since the May 2008 rating decision includes VA examination reports from June 2010 and July 2015, VA treatment records from January 2008 to March 2009, VA treatment records from August 2000 to April 2016 and private psychiatric treatment records.  The Veteran's post-service medical records show that the Veteran sustained an acute myocardial infarction and received a Taxus stent in October 2004, was diagnosed with congestive heart failure in April 2005, had an implantable cardioverter defibrillator implanted in January 2007, and he was treated at VA facilities and private hospitals.  

Most importantly, in July 2015 the Veteran underwent a VA examination for heart conditions, including ischemic and non-ischemic heart disease, arrhythmias, valvular disease and cardiac surgery.  However, the examination is not adequate for adjudication purposes, as the examiner did not provide an opinion as to whether the Veteran's diagnosed heart disorders were incurred or otherwise related to service.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given that the July 2015 VA examination would trigger VA's duty to assist if the claim were reopened, the Board concludes that the July 2015 examination report constitutes new and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for heart disorder, status post stent and pacemaker placement.  Shade, 24 Vet. App. at 120-21.  Hence, the Veteran's claim must be reopened.


ORDER

The Veteran's claim of entitlement to service connection for a heart disorder, status post stent and pacemaker placement is reopened, and to that extent only, the appeal is granted.




REMAND

Regarding the Veteran's service connection claim for heart disorder, a remand is necessary to obtain an adequate VA medical opinion.  See Barr, 21 Vet. App. at 303.  The Veteran was provided with a VA examination in July 2015 related to his service connection claim for a heart disorder.  In the diagnosis section of the report, the examiner checked "yes" in response to the question of whether the Veteran now has or has ever been diagnosed with a heart condition.  The examiner listed diagnoses of acute, subacute, or myocardial infarction, coronary artery disease, congestive heart failure, and implanted cardiac pacemaker.  Despite the examiner's findings in the diagnosis section, the examiner stated that the etiology for the stated diagnoses were unknown.  Because the examiner did not provide an opinion as to whether the Veteran's diagnosed heart disorders were incurred or otherwise related to service, the examination is not adequate for adjudication purposes.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a heart disorder, status post stent and pacemaker placement.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Cincinnati VA Medical Center dated since July 2015.

2.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's heart disorder, status post stent and pacemaker placement.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  

The examiner should clearly identify all current heart disorders, status post stent and pacemaker placement.  

For each identified disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was incurred in or is otherwise related to the Veteran's active service.  The examiner should also provide an opinion as to whether it is at least as likely as not that the disorder is either secondary to, or aggravated by, the Veteran's service-connected acquired psychiatric disorder.

The Veteran is competent to attest to maters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


